JUSTICE MILLS, dissenting: I cannot buy it. The majority concludes that the juvenile’s conduct occurred outside the presence of the court and therefore did not constitute direct criminal contempt. But the punishment was not imposed for any conduct occurring outside the court’s presence. The juvenile was before the court. A brief recess was called and the juvenile was required to return. She did not. This was the conduct for which she was punished and the court had personal knowledge of it. Whatever the juvenile did outside the presence of the court has absolutely no significance here. The majority is concerned that the conduct was not wilful and posits “[a]ny manner of things might befall an individual during a recess in court proceedings.” Yet the majority does not hypothesize as to what manner of thing befell this juvenile during the 10-minute recess which would have been unknown to both her mother and her counsel. A reasonable explanation for this conduct is not easily conceived. Even more significant is the fact that neither the juvenile nor her counsel offered any explanation, reasonable or no, for the absence-even though the trial court provided counsel with an opportunity to argue against the contempt order. Under the circumstances of this case, I would place the burden on the juvenile to give an account of herself. If some calamity had befallen her — as the majority fears — let her speak out! There can hardly be a greater insult to a court, or challenge to its authority, than to simply walk out in the middle of proceedings without explanation when a party is required to be there. Even more so here, where the juvenile was before the court because she had repeatedly violated the court’s probation order. Such conduct requires stern measures. Yet the cautious treatment the majority would require of the trial court in dealing with such a juvenile casts the court more in the role of a doting guardian than a court of justice. I dissent.